United States Court of Appeals
                     For the First Circuit


No. 13-1146

                         UNITED STATES,

                            Appellee,

                               v.

                       JUAN JOSÉ SANTIAGO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on September 12, 2014 is
amended as follows:

     On page 2, line 2, replace "years" with "years'".

     On page 3, line 7; page 6, line 17; page 14, line 6,
replace "contendre" with "contendere".

     On page 10, line 1, replace "F.App'x." with "F.App'x".